In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
            No. 02-22-00051-CV


 IN RE FRANCISCO GONZALEZ, Relator




             Original Proceeding
236th District Court of Tarrant County, Texas
       Trial Court No. 236-318598-20


  Before Bassel, Womack, and Wallach, JJ.
    Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and the real

party in interest’s response and is of the opinion that relief should be denied.

Accordingly, relator’s petition for writ of mandamus is denied.



                                                     Per Curiam


Delivered: February 25, 2022




                                           2